UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8177


WILLIAM E. ALTON, III,

                Plaintiff - Appellant,

          v.

MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES, et al; KATHLEEN GREEN, Warden Eastern Corr. Inst.;
BOBBY SHEARIN, Warden Western Corr. Inst.; B. MCKENZIE,
C.O.2; G. WILSON, C.O.2; R. A. BEEMAN, C.O.2; S. A. WILSON,
C.O.2; S. SHAVER, C.O.; WHITESIDE, Lt.; F. WILHELM, C.O.2;
JEFFREY KESSLER, C.O.2; J. P. MORGAN, Captain (pty), Assist
Warden; H. B. MURPHY; BEAL, C.O.2; CARDER, C.O.S; C.
MCKENZIE, Lt.; LT. FRIEND, et al Defendants in their
individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cv-01311-WMN)


Submitted:   May 26, 2010                  Decided:   July 1, 2010


Before WILKINSON, MOTZ, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


William E. Alton, III, Appellant Pro Se. Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              William E. Alton, III, appeals the district court’s

order    dismissing     his    42     U.S.C.      § 1983      (2006)    complaint       as

frivolous under 28 U.S.C. § 1915(e)(2)(B) (2006).                            Because the

district court failed to consider the claims raised in Alton’s

initial complaint before dismissing the action, we vacate the

district court’s order and remand for consideration of these

claims   in    the   first    instance.           In   so   doing,     we    express    no

opinion as to the merits of Alton’s claims.                         We dispense with

oral    argument     because       the    facts    and      legal    contentions       are

adequately     presented      in    the    materials        before     the    court    and

argument would not aid the decisional process.



                                                               VACATED AND REMANDED




                                            3